Citation Nr: 0428833	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  03-18 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for bronchitis.  

3.  Entitlement to service connection for bronchial asthma.

4.  Entitlement to service connection for malaria.

5.  Entitlement to service connection for typhoid fever.  

6.  Entitlement to service connection for emphysema.  






ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel



INTRODUCTION

The veteran served with the Recognized Guerrillas from 
September 1943 to September 1945 and with the Regular 
Philippine Army from September 1945 to April 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  Arthritis was not shown in service or for many years 
thereafter, and there is no competent medical evidence of 
record showing that the veteran's current osteoarthritis is 
related to his active service or any incident therein.  

3.  Bronchitis was not shown in service or for many years 
thereafter, and there is no competent medical evidence of 
record showing that the veteran's current bronchitis is 
related to his active service or any incident therein.  

4.  Bronchial asthma was not shown in service or for many 
years thereafter, and there is no competent medical evidence 
of record showing that the veteran's current bronchial asthma 
is related to his active service or any incident therein.  .

5.  Malaria was not shown in service, and there is no 
competent evidence of record showing current residuals of 
malaria.  

6.  Typhoid fever was not shown in service, and there is no 
competent evidence of record showing current residuals of 
typhoid fever.  

7.  Emphysema was not shown in service or for many years 
thereafter, and there is no competent medical evidence of 
record showing that the veteran's current emphysema is 
related to his active service or any incident therein.  



CONCLUSIONS OF LAW

1.  Arthritis was neither incurred in nor aggravated by 
service, and may not be presumed to have been incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004). 

2.  Bronchitis was neither incurred in nor aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).

3.  Bronchial asthma was neither incurred in nor aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).

4.  Malaria was neither incurred in nor aggravated by 
service, and may not be presumed to have been incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

5.  Typhoid fever was neither incurred in nor aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).

6.  Emphysema was neither incurred in nor aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In an October 2001 letter, 
the RO notified the veteran of the information and evidence 
needed to substantiate and complete his claims, and of what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
advised the veteran to submit or identify any additional 
information that he felt would support his claims.  Pelegrini 
v. Principi (Pelegrini II), 18 Vet. App. 112 (2004).  

Here, it is noted that the rating decision, which denied the 
veteran's claims currently on appeal, was dated in March 2002 
after the enactment of the VCAA.  The VCAA notice specific to 
the matters on appeal was provided by the RO in October 2001.  
The content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
It is also noted that after providing the veteran the October 
2001 VCAA notice and affording him the opportunity to 
respond, the RO considered the veteran's claims and provided 
a statement of the case (SOC) in May 2003.  A second VCAA 
letter was sent in October 2003, and the RO reconsidered the 
veteran's claims thereafter, as evidenced by the June 2004 
supplemental statement of the case (SSOC).  In summary, the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  Therefore, the Board finds that to decide the 
appeal at this time would not be prejudicial to the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO obtained all post-service private medical 
records identified by the veteran.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  It is 
noted that he has identified no VA medical records in 
connection with this appeal.  

The VCAA requires that VA afford the claimant an examination 
when there is competent evidence that a claimant has a 
current disability, or persistent or recurrent symptoms of a 
disability; there are indications that the disability may be 
associated with active service; and the record is 
insufficient to decide the claim.  38 U.S.C.A. § 5103A(d).

The veteran has not been afforded VA examinations in this 
case.  There is competent evidence of current disabilities 
and the veteran has reported inservice incurrence.  There is 
no indication, however, in any of the evidence of record that 
the veteran's current disabilities are related to his period 
of active service.  All evidence supports the development of 
the veteran's disabilities many years after his separation 
from service.  Moreover, the veteran is not competent to 
express an opinion as to diagnoses or the medical causes of 
his current disabilities.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

The first documented post-service treatment of the veteran 
various disorders appear many years following service, as 
many as 51 years after his separation from service.  The long 
period of time that elapsed between service and the onset of 
the current disabilities constitute competent evidence that 
his current disabilities are not related to service.  Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  There is no other 
evidence indicating that the veteran's current disabilities 
are otherwise related to service.  Since there is nothing to 
indicate that his current disabilities are related to 
service, the Board concludes that an examination in this case 
is simply not necessary.

The Board therefore finds that, the facts pertinent to these 
claims have been properly developed, and there is no further 
action that could assist the veteran in substantiating his 
claims.  Therefore, the Board will address the merits of the 
veteran's claims.  


Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).

Service connection may also be allowed on a presumptive basis 
for arthritis, if this disability becomes manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Service connection as a result of tropical service shall be 
granted for malaria although not otherwise established as 
incurred in service if manifested to a compensable degree 
within the applicable time limits under § 3.307 or § 3.308 
following service in a period of war or following peacetime 
service, provided the rebuttable presumption provisions of § 
3.307 are also satisfied.  38 C.F.R. § 3.309(b) (2004).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

The veteran's service medical records consist of an Affidavit 
for Philippine Army personnel dated in March 1946, in which 
the veteran reported "none" for any wounds or illnesses 
incurred during service, and a report of a physical 
examination dated in March 1946 which noted all medical 
findings as normal without any indication of treatment for or 
complaints related to arthritis, bronchitis, bronchial 
asthma, malaria, typhoid fever, or emphysema.  

Further, outpatient records dated in 1997 and in 1998 from 
Kidapawan Medical Specialists Center, Inc., Kidapawan 
Doctor's Hospital, Inc., Madonna General Hospital, and a 
statement from Rustice F. Evangelista, M.D., show treatment 
of chronic bronchitis, bronchial asthma, pneumonia, chronic 
obstructive pulmonary disease, rule/out pulmonary 
tuberculosis and bronchiectasis, and osteoarthritis.  A 
statement dated in September 1998 from V Luna General 
Hospital indicates that the veteran was treated at that 
facility in 1964 without specification of any particular 
disability.  Davao Doctor's Hospital treatment records dated 
in January and February 2000, including an x-ray study and 
statement from Parkash T. Mansukhani, M.D., show medical 
findings consistent with chronic obstructive pulmonary 
disease, predominantly emphysema with hyper reactive airways.  
Also noted is that the veteran had a 53-pack year smoking 
history and had noticed shortness of breath since 1990.  

A statement provided by Emmanuel A. Cabriles, M.D,. dated in 
July 2000 indicates that the veteran was first seen in 
September 1998 for chronic cough with episodic dyspnea.  Dr. 
Cabriles noted that he had reviewed the veteran's prior 
medical records and found that the veteran had hyper-inflated 
lungs with widened intercostal spaces.  The diagnosis was 
that of chronic obstructive pulmonary disease, predominant 
emphysema.  In a medical certificate dated in May 2003 from 
Gima Abacan, M.D., of the Kidapawan Medical Specialists 
Center, Inc., the veteran had undergone a consultation for 
chronic obstructive pulmonary disease emphysema.  Medical 
reports from Ariel de Castro, M.D, and from Dr. Christopher 
Embalzado dated in November 2003 revealed diagnoses of gout 
and occasional joint pains, and treatment for acute 
exacerbation of emphysema and pneumonia respectively.  

The Board notes that none of the above records provide a 
nexus between the veteran's current disabilities and his 
period of active service.  There are no records of treatment 
for any of his claimed disorders during service, and 
diagnoses of arthritis, pneumonia, chronic bronchitis, 
chronic obstructive pulmonary disease were made many years 
after service.  There is no evidence to substantiate any 
relationship between these disorders and his period of 
service.  

Moreover, there are no medical records to substantiate 
current disabilities manifested by residuals of malaria and 
typhoid fever.  Absent competent evidence to show the claimed 
disability, the veteran's claim for service connection fails.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Thus, service connection for residuals of malaria and typhoid 
fever is not warranted on the basis of no current disability.  

Furthermore, service connection for the veteran's various 
disabilities is not warranted on any basis.  Service 
connection for arthritis, bronchitis, bronchial asthma, and 
emphysema is not warranted because the evidence does not 
support that these disabilities were either incurred in or 
caused by the veteran's service.  Moreover, although the 
regulations provide that if arthritis and malaria are 
manifested to a compensable degree within the one-year 
presumptive period following service, this does not apply to 
the facts in this case given that neither arthritis nor 
malaria was shown as having been diagnosed within this period 
of time.  38 C.F.R. § 3.309.  As noted above, in fact, no 
residuals of malaria have been shown at anytime, during or 
after service.  The evidence as noted herein references 
treatment for the veteran's disabilities no earlier than in 
1997, which dates the onset of his disorders many years after 
his separation from service.  

Thus, there being no basis for reasonable doubt under these 
facts, the veteran's service connection claims are denied.  
38 U.S.C.A. § 5107.  



ORDER

Service connection for arthritis is denied.  

Service connection for bronchitis is denied.  

Service connection for bronchial asthma is denied.  

Service connection for malaria is denied.  

Service connection for typhoid fever is denied.  

Service connection for emphysema is denied.  



	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



